11-3458
    Rahim v. Secretary, Establishment Div., Gov’t of People’s Republic of Bangladesh


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 21st day of September, two thousand twelve.

    PRESENT:
                GUIDO CALABRESI,
                ROBERT A. KATZMANN,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _________________________________________

    Md. Hafizur Rahim,

                                Plaintiff-Appellant,

                       v.                                                              11-3458-cv

    Secretary, Establishment Division,
    Government of the People’s Republic of
    Bangladesh,

                      Defendant-Appellee.
    _________________________________________

    FOR APPELLANT:                        Md. Hafizur Rahim, pro se, Long Island City, N.Y.

    FOR APPELLEE:                         No appearance.
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Matsumoto, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Md. Hafizur Rahim, proceeding pro se, appeals from the district

court’s judgment sua sponte dismissing his complaint, pursuant to 28 U.S.C. § 1915(e)(2)(B) and

Fed. R. Civ. P. 12(h)(3), because it is barred by the Foreign Sovereign Immunities Act, 28

U.S.C. §§ 1602 et seq. Rahim alleges that, while employed as a tax inspector by the government

of Bangladesh, he was subjected to an unspecified form of discrimination that resulted in his

being denied a promotion. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       This Court reviews de novo both a district court’s sua sponte dismissal of a complaint

pursuant to § 1915(e)(2), and a district court’s dismissal of a complaint for lack of subject matter

jurisdiction. See Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir. 2001); Celestine v. Mount

Vernon Neighborhood Health Ctr., 403 F.3d 76, 79-80 (2d Cir. 2005). The complaint must

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Although all allegations contained in the complaint are

assumed to be true, this is “inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). A claim will have “facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. Although pro se complaints must contain sufficient factual allegations to meet the

plausibility standard, the Court will look for such allegations by reading pro se complaints with


                                                   2
“special solicitude” and interpreting them to raise the “strongest [claims] that they suggest.”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (emphasis in

original) (internal quotation marks omitted).

       We review denial of leave to amend a complaint for abuse of discretion. Hutchison v.

Deutsche Bank Sec. Inc., 647 F.3d 479, 490 (2d Cir. 2011). While we have held that district

courts should generally not dismiss a pro se complaint without granting the plaintiff leave to

amend, leave to amend is not necessary when it would be futile. See Cuoco v. Moritsugu, 222
F.3d 99, 112 (2d Cir. 2000).

       Having conducted an independent review of the record, we conclude that the district

court properly dismissed Rahim’s complaint. We reject Rahim’s argument that the exception to

sovereign immunity found in 28 U.S.C. § 1605(a)(6)(A) applies, as the record contains no

indication that he and Defendant-Appellee had any agreement to arbitrate their disputes in the

United States. Moreover, for this same reason, we conclude that the district court acted within

its discretion in denying Rahim an opportunity to amend his complaint, as any amendment would

have been futile.

       We have considered all of Rahim’s arguments on appeal and find them to be without

merit. Accordingly, the order of the district court is hereby AFFIRMED.

                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk




                                                  3